 1                                                    Chief District Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
   FATIMA MOUJTAHID, on behalf of                    CASE NO. C18-01789-RSM
11
   herself and her minor child B.M.,
                                                     JOINT STATUS REPORT AND
12                             Plaintiffs,
                                                     ORDER
13                       v.
14 UNITED STATES CITIZENSHIP &
   IMMIGRATION SERVICES, et al.,
15
                       Defendants.
16
17         Plaintiff filed the above-captioned lawsuit under the Freedom of Information Act
18 (“FOIA”) against Defendants seeking disclosure of certain documents. Pursuant to the
19 Court’s August 13, 2019 order, Dkt. No. 29, the parties submit this joint status report and,
20 for good cause shown below, respectfully request that the Court allow them to continue
21 to work towards resolution of this matter without further judicial intervention and submit
22 a joint status report within the next 60 days.
23         As the Court is aware, this FOIA litigation relates to an underlying state court
24 litigation in which Plaintiff’s counsel is involved. Since the last update to the Court,
25 Plaintiff’s counsel has continued to attempt to obtain releases from third parties in that
26 litigation that may allow Defendant United States Citizenship & Immigration Services
27 (“USCIS”) to produce additional potentially responsive records to Plaintiff. However,
28 Plaintiff’s counsel has been unsuccessful thus far despite the third parties’ representations
     JOINT STATUS REPORT AND ORDER                                   UNITED STATES ATTORNEY
     18-cv-01789-RSM - 1                                             700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1 otherwise. Without those authorizations, USCIS’s position is that it cannot produce the
 2 information that Plaintiff seeks.
 3         Plaintiff’s counsel states that upcoming motion practice in the state court litigation
 4 may allow for a complete resolution of this FOIA litigation. Both parties agree that good
 5 cause exists to allow time for the underlying litigation’s motion practice to potentially
 6 resolve the issues in this case, while at the same time the parties work together to
 7 continue to resolve any outstanding issues possibly not addressed in the underlying
 8 litigation. The parties propose a joint status report to be filed on or before November 25,
 9 2019.
10                DATED this 26th day of September, 2019.
11
                                               Respectfully Submitted,
12
13                                             BRIAN T. MORAN
                                               United States Attorney
14
15                                             s/ Michelle R. Lambert
                                               MICHELLE R. LAMBERT, NYS #4666657
16
                                               Assistant United States Attorney
17                                             United States Attorney’s Office
                                               1201 Pacific Ave, Suite 700
18
                                               Tacoma, Washington 98402
19                                             Phone: (253) 428-3824
                                               Email: michelle.lambert@usdoj.gov
20
21                                             Attorneys for Defendants
22
                                               s/ Jay Gairson
23                                             JAY GAIRSON, WSBA # 43365
                                               Gairson Law, LLC
24
                                               4606 MLK Jr Wy S
25                                             Seattle, WA 98108
                                               Phone: 206-357-4218
26
                                               Email: jay@gairson.com
27
                                               Attorney for Plaintiffs
28
     JOINT STATUS REPORT AND ORDER                                       UNITED STATES ATTORNEY
     18-cv-01789-RSM - 2                                                 700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1                                   ORDER
 2         It is hereby ORDERED that:
 3
        For good cause shown, the parties shall file a joint status report on or before
 4 November 25, 2019.
 5
 6
           Dated this 30 day of September, 2019.
 7
 8
 9
10
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT AND ORDER                                 UNITED STATES ATTORNEY
     18-cv-01789-RSM - 3                                           700 STEWART STREET, SUITE 5220
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
